                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

JUSTIN GARDNER,                            )
                                           )
                    Plaintiff,             )                   8:17CV338
                                           )
             v.                            )
                                           )
STATE OF NEBRASKA,                         )       MEMORANDUM AND ORDER
                                           )
                    Defendant.             )
                                           )

      This matter is before the court on the Eighth Circuit Court of Appeals’
judgment requiring collection from the appellant of the full $505.00 appellate and
docketing fees (filing no. 54).

       The Prison Litigation Reform Act (“PLRA”) requires prisoner plaintiffs to pay
the full amount of the court’s $505.00 appellate filing fee by making monthly
payments to the court, even if the prisoner is proceeding in forma pauperis. 28 U.S.C.
§ 1915(b). The PLRA “makes prisoners responsible for their filing fees the moment
the prisoner brings a civil action or files an appeal.” Jackson v. N.P. Dodge Realty
Co., 173 F. Supp. 2d 951, 952 (D. Neb. 2001) (citing In re Tyler, 110 F.3d 528, 529-
30 (8th Cir. 1997)). The appellate filing fee is assessed when the district court receives
the prisoner’s notice of appeal. Henderson v. Norris, 129 F.3d 481, 485 (8th Cir.
1997).

        Plaintiff must pay an initial partial filing fee in the amount of 20 percent of the
greater of Plaintiff’s average monthly account balance or average monthly deposits
for the six months preceding the filing of the notice of appeal. See 28 U.S.C.
§ 1915(b)(1). Accordingly, based on the records before the court, the initial partial
filing fee is $.36, based on an average monthly account balance of $1.80. (See Filing
No. 57.)
       In addition to the initial partial filing fee, Plaintiff must “make monthly
payments of 20 percent of the preceding month’s income credited to the prisoner’s
account.” 28 U.S.C. § 1915(b)(2). The statute places the burden on the prisoner’s
institution to collect the additional monthly payments and forward them to the court
as follows:

       After payment of the initial partial filing fee, the prisoner shall be
       required to make monthly payments of 20 percent of the preceding
       month’s income credited to the prisoner’s account. The agency having
       custody of the prisoner shall forward payments from the prisoner’s
       account to the clerk of the court each time the amount in the account
       exceeds $10 until the filing fees are paid.

28 U.S.C. § 1915(b)(2). Therefore, after payment in full of the initial partial filing fee,
the remaining installments shall be collected pursuant to this procedure.

       IT IS THEREFORE ORDERED that:

      1.    Plaintiff shall pay an initial partial filing fee of $.36 within 30 days unless
an enlargement of time is granted in response to a written motion.

       2.    After payment of the initial partial filing fee, Plaintiff’s institution shall
collect the additional monthly payments in the manner set forth in 28 U.S.C.
§ 1915(b)(2), quoted above, and shall forward those installments to the court.

      3.     The clerk’s office is directed to send a copy of this order to the
appropriate official at Plaintiff’s institution.

       DATED this 12th day of April, 2019.

                                          BY THE COURT:
                                          s/ Richard G. Kopf
                                          Senior United States District Judge

                                            2
